Mallard, C.J.,
dissenting.
I agree with the majority opinion that the recent decision of State v. McCloud holds that the search without a warrant of the glove compartment of defendant’s automobile was legal and the evidence obtained thereby admissible. However, that opinion does not discuss Chimel v. State of California, 395 U.S. 752, 23 L. Ed. 2d 685, 89 S. Ct. 2034, decided by the United States Supreme Court on 23 June 1969. It seems to me that application of the principles enunciated in Chimel to the facts of this case would necessarily result in the granting of a new trial, and I, therefore, dissent.